Exhibit 10.1

THE GORMAN-RUPP COMPANY

2015 OMNIBUS INCENTIVE PLAN

The Gorman-Rupp Company (the “Company”), an Ohio corporation, hereby establishes
and adopts the following 2015 Omnibus Incentive Plan (the “Plan”).

1. PURPOSE OF THE PLAN

The purpose of the Plan is to assist the Company and its Subsidiaries and
Divisions in attracting and retaining selected individuals to serve as employees
who are expected to contribute to the Company’s success and to achieve long-term
objectives that will benefit stockholders of the Company through the additional
incentives inherent in the Awards hereunder.

2. DEFINITIONS

2.1 “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award
or any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of the Plan.

2.2 “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, whether in writing or through an
electronic medium.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.5 “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “non-employee director” within the meaning of Rule 16b-3
under the Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) of the Code, and (iii) an “independent director” for purpose of
the rules of the principal U.S. national securities exchange on which the Shares
are traded, to the extent required by such rules.

2.6 “Covered Employee” shall mean an employee of the Company or its Subsidiaries
and Divisions who is a “covered employee” within the meaning of Section 162(m)
of the Code.

2.7 “Director” shall mean a member of the Board who is not an employee.

2.8 “Dividend Equivalents” shall have the meaning set forth in Section 12.6.

2.9 “Division” shall mean any line of business or operations of the Company or
any Subsidiary that is separately identified as a “division” in the books and
records of the Company.

2.10 “Employee” shall mean any employee of the Company, any Subsidiary or any
Division and any prospective employee conditioned upon, and effective not
earlier than, such person becoming an employee of the Company or any Subsidiary
or any Division.

2.11 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.12 “Fair Market Value” shall mean, with respect to Shares as of any date,
(i) the closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported or (ii) if the Shares are neither listed
on a U.S. national securities exchange, the amount determined by the Committee
to be the fair market value of the Shares as determined by the Committee in its
sole discretion. The Fair Market Value of any property other than Shares shall
mean the market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee.

2.13 “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.



--------------------------------------------------------------------------------

2.14 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.15 “Other Share-Based Award” shall have the meaning set forth in Section 6.1.

2.16 “Participant” shall mean an Employee who is selected by the Committee to
receive an Award under the Plan.

2.17 “Performance Award” shall mean any Award of Performance Cash, Performance
Shares or Performance Units granted pursuant to Article 7.

2.18 “Performance Cash” shall mean any cash incentives granted pursuant to
Article 7 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.

2.19 “Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to a
Performance Award are to be measured.

2.20 “Performance Share” shall mean any grant pursuant to Article 7 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant upon achievement of such performance goals as the Committee
shall establish.

2.21 “Performance Unit” shall mean any grant pursuant to Article 7 of a unit
valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

2.22 “Permitted Assignee” shall have the meaning set forth in Section 12.3.

2.23 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.

2.24 “Restricted Stock Award” shall have the meaning set forth in Section 5.1.

2.25 “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant in Shares or cash as
determined by the Committee in its sole discretion upon the satisfaction of
vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

2.26 “Restricted Stock Unit Award” shall have the meaning set forth in
Section 5.1.

2.27 “SEC” means the Securities and Exchange Commission.

2.28 “Shares” shall mean the shares of common stock of the Company, without par
value.

2.29 “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

2.30 “Subsidiary” shall mean any corporation or other business entity (other
than the Company) in an unbroken chain of entities beginning with the Company
if, at the relevant time each of the entities other than the last entity in the
unbroken chain owns stock or ownership interests possessing 50% or more of the
total combined voting power of all classes of stock or ownership interests in
one of the other entities in the chain.

2.31 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or any Division or with which
the Company or any Subsidiary or Division combines.

2.32 “Vesting Period” shall mean the period of time specified by the Committee
during which vesting restrictions for an Award are applicable.

3. SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to adjustment as provided in Section 12.2, a total of 1,000,000
Shares shall be authorized for issuance and delivery with respect to Awards
granted under the Plan.



--------------------------------------------------------------------------------

(b) If any Shares subject to an Award are forfeited, an Award is forfeited,
cancelled, expires or otherwise terminates without issuance of Shares, or an
Award is settled for cash (in whole or in part) or otherwise does not result in
the issuance of all or a portion of the Shares subject to such Award, such
Shares shall, to the extent of such forfeiture, expiration, cancellation,
termination, cash settlement or non-issuance, be again available for grant under
this Plan.

(c) In the event that (i) any Option, Stock Appreciation Right or other Award
granted hereunder is exercised through the tendering of Shares (either actually
or by attestation) or by the withholding of Shares by the Company, or
(ii) withholding tax liabilities arising from such Option or other Award are
satisfied by the tendering of Shares (either actually or by attestation) or by
the withholding of Shares by the Company, then in each such case the Shares so
tendered or withheld shall count against the total number of Shares available
for issuance and delivery under the Plan on a one-for-one basis. In addition, if
the Company uses the proceeds of the exercise of any Option or Stock
Appreciation Right to purchase additional Shares in the open market, such Shares
shall not be added to the total number of Shares available for issuance and
delivery under this Plan.

(d) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or the applicable limitations on grants to a Participant under
Section 10.5, nor shall Shares subject to a Substitute Award be added to the
Shares available for Awards under the Plan as provided in paragraphs (b) and
(c) above. Additionally, in the event that a company acquired by the Company or
any Subsidiary or any Division or with which the Company or any Subsidiary or
any Division combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan (and Shares subject to such Awards shall not be added to the Shares
available for Awards under the Plan as provided in paragraphs (b) and
(c) above); provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

3.2 Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

4. ELIGIBILITY AND ADMINISTRATION

4.1 Eligibility. Any Employee shall be eligible to be selected as a Participant.

4.2 Administration.

(a) The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to: (i) select the Employees to
whom Awards may from time to time be granted hereunder; (ii) determine the type
or types of Awards to be granted to each Participant hereunder; (iii) determine
the number of Shares (or dollar value) to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant; (vii) determine whether, to what extent
and under what circumstances any Award shall be canceled or suspended;
(viii) interpret and administer the Plan and any instrument or agreement entered
into under or in connection with the Plan, including any Award Agreement;
(ix) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent that the Committee shall
deem desirable to carry it into effect; (x) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (xi) determine whether any Award, other than an
Option or Stock Appreciation Right, will have Dividend Equivalents; and
(xii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.



--------------------------------------------------------------------------------

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary
or Division. A majority of the members of the Committee may determine its
actions, including fixing the time and place of its meetings.

(c) To the extent not inconsistent with applicable law, including Section 162(m)
of the Code, with respect to Awards intended to comply with the
performance-based compensation exception under Section 162(m), or the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded, the Committee may (i) delegate to a committee of one or more
directors of the Company any of the authority of the Committee under the Plan,
including the right to grant, cancel or suspend Awards and (ii) authorize one or
more executive officers to do one or more of the following with respect to
Employees who are not considered “insiders” of the Company under Section 16 of
Exchange Act (A) designate Employees to be recipients of Awards, (B) determine
the number of Shares subject to such Awards to be received by such Employees and
(C) cancel or suspend unvested Awards to such Employees; provided that (x) any
resolution of the Committee authorizing such executive officer(s) must specify
the total number of Shares subject to Awards that such executive officer(s) may
so award; (y) the executive officer may not grant Awards to himself or herself;
and (z) such executive officer must periodically report to the Committee
information regarding the Awards granted pursuant to such delegation.

5. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

5.1 Grants. Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary or any Division as a condition
precedent to the grant of Restricted Stock or Restricted Stock Units, subject to
such minimum consideration as may be required by applicable law.

5.2 Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Committee and not inconsistent
with the Plan. The terms of Restricted Stock Awards and Restricted Stock Unit
Awards need not be the same with respect to each Participant

5.3 Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares (except as otherwise provided in
this Section or in an Award Agreement). A Participant who holds a Restricted
Stock Unit Award shall only have those rights specifically provided for in the
Award Agreement; provided, however, in no event shall the Participant have
voting rights with respect to such Award. Notwithstanding anything to the
contrary in this Section, cash dividends, stock and any other property (other
than cash) distributed as a dividend or otherwise with respect to any Restricted
Stock Award or Restricted Stock Unit Award that vests based on achievement of
performance goals shall either (i) not be paid or credited or (ii) be
accumulated, shall be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Stock or Restricted Stock Units with respect to which
such cash, stock or other property has been distributed and shall be paid at the
time such restrictions and risk of forfeiture lapse.

5.4 Vesting Period. The Award Agreement shall specify the Vesting Period for any
Restricted Stock or Restricted Stock Units granted under the Plan. The Committee
may, in its sole discretion waive the vesting restrictions and any other
conditions set forth in any Award Agreement under such terms and conditions as
the Committee shall deem appropriate, subject to the limitations imposed under
Section 162(m) of the Code and the regulations thereunder in the case of a
Restricted Stock Award or Restricted Stock Unit Award intended to comply with
the performance-based exception under Code Section 162(m) except as otherwise
determined by the Committee to be appropriate under the circumstances.

5.5 Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Any such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock.



--------------------------------------------------------------------------------

6. OTHER SHARE-BASED AWARDS

6.1 Grants. Other Awards of Shares and other Awards that are valued in whole or
in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.

6.2 Award Agreements. The terms of Other Share-Based Awards granted under the
Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
such Awards need not be the same with respect to each Participant.
Notwithstanding anything to the contrary in this Section, Dividend Equivalents
with respect to the Shares covered by an Other Share-Based Award that vests
based on achievement of performance goals shall be subject to restrictions and
risk of forfeiture to the same extent as the Shares covered by an Other
Share-Based Award with respect to which such Dividend Equivalents have been
credited.

6.3 Vesting Period. The Award Agreement shall specify the Vesting Period, if
any, for Other Share-Based Awards. The Committee may, in its sole discretion
waive the vesting restrictions and any other conditions set forth in any Award
Agreement under such terms and conditions as the Committee shall deem
appropriate, subject to the limitations imposed under Section 162(m) of the Code
and the regulations thereunder in the case of an Other Share-Based Award
intended to comply with the performance-based exception under Code
Section 162(m) except as otherwise determined by the Committee to be appropriate
under the circumstances.

6.4 Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee. Other Share-Based Awards may be paid in
a lump sum or in installments or, in accordance with procedures established by
the Committee, on a deferred basis subject to the requirements of Section 409A
of the Code to the extent applicable.

7. PERFORMANCE AWARDS

7.1 Grants. Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Committee in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Section 10.2 or such other criteria as determined by the Committee in its
discretion.

7.2 Award Agreements. The terms of any Performance Award granted under the Plan
shall be set forth in an Award Agreement (or, if applicable, in a resolution
duly adopted by the Committee) which shall contain provisions determined by the
Committee and not inconsistent with the Plan. Unless otherwise provided in an
Award Agreement, no Performance Awards shall have Dividend Equivalent rights.
The terms of Performance Awards need not be the same with respect to each
Participant.

7.3 Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.

7.4 Payment. Except as provided in Article 11, as provided by the Committee or
as may be provided in an Award Agreement, Performance Awards will be distributed
only after the end of the relevant Performance Period. Performance Awards may be
paid in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee. Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code to the extent applicable.

8. OPTIONS

8.1 Grant. Options may be granted hereunder to Participants either alone or in
addition to other Awards granted under the Plan. Any Option shall be subject to
the terms and conditions of this Article and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable.

8.2 Award Agreements. All Options shall be evidenced by an Award Agreement in
such form and containing such terms and conditions as the Committee shall
determine which are not inconsistent with the provisions of the Plan. The terms
and conditions of Options need not be the same with respect to each Participant.
Granting an Option pursuant to the Plan shall impose no obligation on the
recipient to exercise such Option. Any individual who is granted an Option
pursuant to this Article may hold more than one Option granted pursuant to the
Plan at the same time.



--------------------------------------------------------------------------------

8.3 Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary or any Division, the option price per
share shall be no less than 110% of the Fair Market Value of one Share on the
date of grant. Other than pursuant to Section 12.2, the Committee shall not
without the approval of the Company’s stockholders (a) lower the option price
per Share of an Option after it is granted, (b) cancel an Option when the option
price per Share exceeds the Fair Market Value of one Share in exchange for cash
or another Award (other than in connection with a Change in Control as defined
in Section 11.2), or (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Shares are listed.

8.4 Option Term. The term of each Option shall be fixed by the Committee in its
sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted, except in the
event of death or disability; provided, however, that the term of the Option
shall not exceed five (5) years from the date the Option is granted in the case
of an Incentive Stock Option granted to a Participant who, at the time of the
grant, owns stock representing more than 10% of the voting power of all classes
of stock of the Company or any Subsidiary. Notwithstanding the foregoing, in the
event that on the last business day of the term of an Option (other than an
Incentive Stock Option) (i) the exercise of the Option is prohibited by
applicable law or (ii) Shares may not be purchased or sold by certain employees
or directors of the Company due to the “black-out period” of a Company policy or
a “lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the term of the Option shall be extended for a period of thirty
(30) days following the end of the legal prohibition, black-out period or
lock-up agreement.

8.5 Vesting of Options. The Award Agreement shall specify the Vesting Period for
Options. The Committee may, in its sole discretion waive the vesting
restrictions and any other conditions set forth in any Award Agreement under
such terms and conditions as the Committee shall deem appropriate.

8.6 Exercise of Options.

(a) The Award Agreement shall specify when Options vest and become exercisable.
Vested Options granted under the Plan shall be exercised by the Participant (or
by a Permitted Assignee thereof or the Participant’s executors, administrators,
guardian or legal representative, to the extent provided in an Award Agreement)
as to all or part of the Shares covered thereby, by giving notice of exercise to
the Company or its designated agent, specifying the number of Shares to be
purchased. The notice of exercise shall be in such form, made in such manner,
and shall comply with such other requirements consistent with the provisions of
the Plan as the Committee may prescribe from time to time.

(b) Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker), or (vi) any combination of any of the foregoing; provided,
however, to the extent required by applicable law, that the Participant must pay
in cash an amount not less than the aggregate par value (if any) of the Shares
being acquired. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share.

(c) Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one Share exceeds the
option price per Share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option shall be deemed to have been exercised by the Participant on such day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option. In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share shall be settled in cash.



--------------------------------------------------------------------------------

8.7 Form of Settlement. In its sole discretion, the Committee may provide that
the Shares to be issued upon an Option’s exercise shall be in the form of
Restricted Stock or other similar securities.

8.8 Incentive Stock Options. The Committee may grant Incentive Stock Options to
any employee of the Company or any Subsidiary or any Division, subject to the
requirements of Section 422 of the Code. Solely for purposes of determining
whether Shares are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of Shares that may be issued pursuant to
Incentive Stock Options granted under the Plan shall be 100,000 Shares, subject
to adjustment as provided in Section 12.2.

9. STOCK APPRECIATION RIGHTS

9.1 Grant and Vesting. The Committee may grant Stock Appreciation Rights (a) in
tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in tandem with all or part
of any Award (other than an Option) granted under the Plan or at any subsequent
time during the term of such Award, or (c) without regard to any Option or other
Award in each case upon such terms and conditions as the Committee may establish
in its sole discretion.

9.2 Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(a) When Stock Appreciation Rights vest and become exercisable.

(b) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.

(c) The Committee shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in cash, in whole Shares or
other property, or any combination thereof.

(d) The terms and conditions of Stock Appreciation Rights need not be the same
with respect to each recipient.

(e) The Committee may impose such other terms and conditions on the exercise of
any Stock Appreciation Right, as it shall deem appropriate. A Stock Appreciation
Right shall (i) have a grant price per Share of not less than the Fair Market
Value of one Share on the date of grant or, if applicable, on the date of grant
of an Option with respect to a Stock Appreciation Right granted in exchange for
or in tandem with, but subsequent to, the Option (subject to the requirements of
Section 409A of the Code) except in the case of Substitute Awards or in
connection with an adjustment provided in Section 12.2, and (ii) have a term not
greater than ten (10) years, except in the event of death or disability.
Notwithstanding clause (ii) of the preceding sentence, in the event that on the
last business day of the term of a Stock Appreciation Right (x) the exercise of
the Stock Appreciation Right is prohibited by applicable law or (y) Shares may
not be purchased or sold by certain employees or directors of the Company due to
the “black-out period” of a Company policy or a “lock-up” agreement undertaken
in connection with an issuance of securities by the Company, the term shall be
extended for a period of thirty (30) days following the end of the legal
prohibition, black-out period or lock-up agreement.

(f) An Award Agreement may provide that if on the last day of the term of a
Stock Appreciation Right the Fair Market Value of one Share exceeds the grant
price per Share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
the Stock Appreciation Right has not otherwise expired, the Stock Appreciation
Right shall be deemed to have been exercised by the Participant on such day. In
such event, the Company shall make payment to the Participant in accordance with
this Section, reduced by the number of Shares (or cash) required for withholding
taxes; any fractional Share shall be settled in cash.

(g) Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of one Share
in exchange for cash or another Award (other than in connection with a Change in
Control as defined in Section 11.2), or (iii) take any other action with respect
to a Stock Appreciation Right that would be treated as a repricing under the
rules and regulations of the principal U.S. national securities exchange on
which the Shares are listed.



--------------------------------------------------------------------------------

10. CODE SECTION 162(m) PROVISIONS

10.1 Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award or an Other Share-Based Award is granted to a
Participant who is or may be, as of the end of the tax year in which the Company
would claim a tax deduction in connection with such Award, a Covered Employee,
then the Committee may provide, in its sole discretion, that the terms of this
Article 10 are applicable to such Award.

10.2 Performance Goals. If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one or any combination of the following: sales
and net sales (including growth of such sales measures); gross profit, operating
income, pre-tax income, net income and earnings per share (including growth of
such income measures); return on equity, total shareholder return and return on
assets or net assets (including growth of such return measures); gross margin,
operating income margin or net income margin (including growth of such margin
measures); economic value-added models or equivalent metrics; cash flow
(including operating cash flow and free cash flow) or cash flow per share
(before or after dividends) (including growth of such cash flow measures);
financial ratios, including those measuring liquidity, activity, profitability
or leverage; and competitive market metrics. In establishing performance goals,
the Committee may provide that any financial factor that in whole or in part
comprises any performance goal will be determined in accordance with U.S.
Generally Accepted Accounting Principles (“GAAP”) or that any such financial
factor may be non-GAAP or that such financial factor may be adjusted to exclude
any or all GAAP or non-GAAP items. The Committee may provide for exclusion of
the impact of an event or occurrence which the Committee determines should
appropriately be excluded, including, without limitation, (a) acquisitions,
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring charges, (b) an event either not directly related to the
operations of the Company, Subsidiary, Division, business segment or business
unit or not within the reasonable control of management, or (c) the cumulative
effects of tax or accounting changes in accordance with GAAP. Such performance
goals (and any exclusions) shall (i) be set by the Committee prior to the
earlier of (A) 90 days after the commencement of the applicable Performance
Period or (B) the expiration of 25% of the Performance Period, and
(ii) otherwise comply with the requirements of Section 162(m) of the Code and
the regulations thereunder.

10.3 Adjustments; Certification. Notwithstanding any provision of the Plan
(other than Article 11), with respect to any Restricted Stock Award, Restricted
Stock Unit Award, Performance Award or Other Share-Based Award that is subject
to this Section 10, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance goals except in the case of a Change
in Control or the death or disability of the Participant or as otherwise
determined by the Committee in special circumstances. The Committee must
certify, in writing (which may be evidenced by the minutes of a Committee
meeting), the amount of the Award for each Participant for such Performance
Period before payment of the Award is made.

10.4 Restrictions. The Committee shall have the power, but not the obligation,
to impose such other restrictions on Awards subject to this Article as it may
deem appropriate so that such Awards may satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

10.5 Limitations on Grants to Individual Participants. Subject to adjustment as
provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any 12-month period with respect to more than 100,000
Shares and (ii) Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and/or Other Share-Based Awards during any calendar year that
are intended to comply with the performance-based exception under Code
Section 162(m) and are denominated in Shares under which more than 100,000
Shares may be earned for each twelve (12) months in the vesting period or
Performance Period. During any calendar year no Participant may be granted
Performance Awards that are intended to comply with the performance-based
exception under Code Section 162(m) and are denominated in cash under which more
than $1,000,000 may be earned for each twelve (12) months in the Performance
Period. Each of the limitations in this section shall be multiplied by two
(2) with respect to Awards granted to a Participant during the first calendar
year in which the Participant commences employment with the Company or its
Subsidiaries or Divisions. If an Award is cancelled or exchanged for cash or
other property, such Award shall continue to be counted toward the applicable
limitation in this Section.



--------------------------------------------------------------------------------

11. CHANGE IN CONTROL PROVISIONS

11.1 The Committee may, in its discretion, at the time an Award is made
hereunder or at any time prior to, coincident with or after the time of a Change
in Control:

(a) provide for the purchase or cancellation of such Awards, for an amount of
cash, if any, equal to the amount which could have been obtained upon the
exercise or realization of such rights had such Awards been currently
exercisable or payable;

(b) make such adjustment to the Awards then outstanding as the Committee deems
appropriate to reflect such transaction or change (including the acceleration of
vesting); and/or

(c) cause the Awards then outstanding to be assumed, or new rights substituted
therefore, by the surviving corporation in such Change in Control.

The Committee may, in its discretion, include such further provisions and
limitations in any Award Agreement as it may deem equitable and in the best
interests of the Company.

11.2 Change in Control. For purposes of the Plan, unless otherwise provided in
an Award Agreement, Change in Control means the occurrence of any one of the
following events (provided, however, that except with respect to paragraph
(d) below, any definition of Change in Control in an Award Agreement may not
provide that a Change in Control will occur prior to consummation or
effectiveness of a change in control of the Company and may not provide that a
Change in Control will occur upon the announcement, commencement, stockholder
approval or other potential occurrence of any event or transaction that, if
completed, would result in a change in control of the Company):

(a) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(b) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (i) by
the Company or any Subsidiary or Division, (ii) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary or
Division, (iii) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) pursuant to a Non-Qualifying Transaction, as
defined in paragraph (c), or (v) by any person of Company Voting Securities from
the Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 30% or more of Company Voting Securities
by such person;

(c) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries or Divisions that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (i) more than 50% of the total voting power of (A) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 30% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

12. GENERALLY APPLICABLE PROVISIONS

12.1 Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded; provided that the Board may not amend the Plan in
any manner that would result in noncompliance with Rule 16b¬3 under the Exchange
Act; and further provided that the Board may not, without the approval of the
Company’s stockholders to the extent required by such applicable law, amend the
Plan to (a) increase the number of Shares that may be the subject of Awards
under the Plan (except for adjustments pursuant to Section 12.2), (b) expand the
types of awards available under the Plan, (c) materially expand the class of
persons eligible to participate in the Plan, (d) amend Section 8.3 or
Section 9.2(g) to eliminate the requirements relating to minimum exercise price,
minimum grant price and stockholder approval, (e) increase the maximum
permissible term of any Option specified by Section 8.4 or the maximum
permissible term of a Stock Appreciation Right specified by Section 9.2(e),
(f) add performance goals to Section 10.2 or (g) increase any of the limitations
in Section 10.5. The Board may not (except pursuant to Section 12.2 or in
connection with a Change in Control), without the approval of the Company’s
stockholders, cancel an Option or Stock Appreciation Right in exchange for cash
when the exercise or grant price per share exceeds the Fair Market Value of one
Share or take any action with respect to an Option or Stock Appreciation Right
that would be treated as a repricing under the rules and regulations of the
principal securities exchange on which the Shares are traded, including a
reduction of the exercise price of an Option or the grant price of a Stock
Appreciation Right or the exchange of an Option or Stock Appreciation Right for
another Award. In addition, no amendments to, or termination of, the Plan shall
impair the rights of a Participant in any material respect under any Award
previously granted without such Participant’s consent.

12.2 Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards in a manner the Committee deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the limitations in Section 10.5 (other
than to Awards denominated in cash), the maximum number of Shares that may be
issued pursuant to Incentive Stock Options and, in the aggregate or to any
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company);
provided, however, that the number of Shares subject to any Award shall always
be a whole number.

12.3 Transferability of Awards. Except as provided below, no Award and no Shares
that have not been issued or as to which any applicable restriction, performance
or deferral period has not lapsed, may be sold, assigned, transferred, pledged
or otherwise encumbered, other than by will or the laws of descent and
distribution, and such Award may be exercised during the life of the Participant
only by the Participant or the Participant’s guardian or legal representative.
To the extent and under such terms and conditions as determined by the
Committee, a Participant may assign or transfer an Award without consideration
(each transferee thereof, a “Permitted Assignee”) (i) to the Participant’s
spouse, children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(i), (iii) to a partnership, limited liability company or corporation in which
the Participant or the persons referred to in clause (i) are the only partners,
members or shareholders or (iv) for charitable donations; provided that such
Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Agreement relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.



--------------------------------------------------------------------------------

12.4 Termination of Employment or Services. The Committee shall determine and
set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, continue to vest or be earned and the
terms of such exercise, vesting or earning, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary or any Division (including as a Director), whether by reason of
death, disability, voluntary or involuntary termination of employment or
services, or otherwise. The date of termination of a Participant’s employment or
services will be determined by the Committee, which determination will be final.

12.5 Deferral. The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred.

12.6 Dividend Equivalents. Subject to the provisions of the Plan and any Award
Agreement, the recipient of an Award other than an Option or Stock Appreciation
Right may, if so determined by the Committee, be entitled to receive, currently
or on a deferred basis, amounts equivalent to cash, stock or other property
dividends on Shares (“Dividend Equivalents”) with respect to the number of
Shares covered by the Award, as determined by the Committee, in its sole
discretion. The Committee may provide that the Dividend Equivalents (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested and may provide that the Dividend Equivalents are subject to the same
vesting or performance conditions as the underlying Award. Notwithstanding the
foregoing, Dividend Equivalents credited in connection with an Award that vests
based on the achievement of performance goals shall be subject to restrictions
and risk of forfeiture to the same extent as the Award with respect to which
such Dividend Equivalents have been credited.

13. MISCELLANEOUS

13.1 Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any executive officer of the Company to
execute any or all Award Agreements on behalf of the Company. The Award
Agreement shall set forth the material terms and conditions of the Award as
established by the Committee consistent with the provisions of the Plan.

13.2 Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) net of any applicable federal, state and local taxes required to be
paid or withheld as a result of (a) the grant of any Award, (b) the exercise of
an Option or Stock Appreciation Right, (c) the delivery of Shares or cash,
(d) the lapse of any restrictions in connection with any Award or (e) any other
event occurring pursuant to the Plan. The Company or any Subsidiary or any
Division shall have the right to withhold from wages or other amounts otherwise
payable to a Participant (or Permitted Assignee) such withholding taxes as may
be required by law, or to otherwise require the Participant (or Permitted
Assignee) to pay such withholding taxes. If the Participant (or Permitted
Assignee) shall fail to make such tax payments as are required, the Company or
its Subsidiaries or its Divisions shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
such Participant (or Permitted Assignee) or to take such other action as may be
necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants (or Permitted
Assignee) to satisfy such obligation for the payment of such taxes by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value), or by directing the Company to retain Shares (up to the
minimum required tax withholding rate for the Participant (or Permitted
Assignee) or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award.

13.3 Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee the right to continue
in the employment or service of the Company or any Subsidiary or any Division or
affect any right that the Company or any Subsidiary or any Division may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee at any time for any reason. The Company
shall not be liable for the loss of existing or potential profit from an Award
granted in the event of termination of an employment or other relationship. No
Employee shall have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of Employees under the Plan.



--------------------------------------------------------------------------------

13.4 Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

13.5 Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that:

(a) In the event of a restatement of the Company’s financial statements, the
Committee shall have the right to review any Award, the amount, payment or
vesting of which was based on an entry in the financial statements that are the
subject of the restatement. If the Committee determines that based on the
results of the restatement, a lesser amount or portion of an Award should have
been paid or vested, it may (i) cancel all or any portion of any outstanding
Awards and (ii) require the Participant or other person to whom any payment has
been made or shares or other property have been transferred in connection with
the Award to forfeit and pay over to the Company, on demand, all or any portion
of the gain (whether or not taxable) realized upon the exercise of any Option or
Stock Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the period beginning twelve months
preceding the date of the restatement and ending with the date of cancellation
of any outstanding Awards. To the extent required by applicable law (including,
without limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of NYSE or any other securities exchange or inter-dealer quotation
service on which the Common Stock is listed or quoted, or if so required
pursuant to a written policy adopted by the Company, Awards shall be subject
(including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into all outstanding Awards).

(b) If the Participant, without the consent of the Company, while employed by or
providing services to the Company or any Subsidiary or any Division or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary or any Division, as determined by the Committee in its sole
discretion, then (i) any outstanding, vested or unvested, earned or unearned
portion of the Award may, at the Committee’s discretion, be canceled and
(ii) the Committee, in its discretion, may require the Participant or other
person to whom any payment has been made or Shares or other property have been
transferred in connection with the Award to forfeit and pay over to the Company,
on demand, all or any portion of the gain (whether or not taxable) realized upon
the exercise of any Option or Stock Appreciation Right and the value realized
(whether or not taxable) on the vesting or payment of any other Award during the
time period specified in the Award Agreement.

13.6 Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the SEC, any stock exchange upon which the Shares are
then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

13.7 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, Division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary or any Division except
as may be determined by the Committee or by the Board or board of directors of
the applicable Subsidiary (or as may be required by the terms of such plan).

13.8 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.9 Severability. The provisions of the Plan shall be deemed severable. If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction or any governmental regulatory agency, or impermissible under the
rules of any securities exchange on which the Shares are listed, such
unlawfulness, invalidity, unenforceability or impermissibility shall not prevent
any other payment or benefit from being made or provided under the Plan, and if
the making of any payment in full or the provision of any other benefit required
under the Plan in full would be unlawful or



--------------------------------------------------------------------------------

otherwise invalid or impermissible, then such unlawfulness, invalidity or
impermissibility shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
impermissible and the maximum payment or benefit that would not be unlawful,
invalid or impermissible shall be made or provided under the Plan.

13.10 Construction. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

13.11 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

13.12 Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Ohio, without
reference to principles of conflict of laws, and construed accordingly.

13.13 Effective Date of Plan; Termination of Plan. The Plan shall be effective
on the date of the approval of the Plan by the holders of the shares entitled to
vote at a duly constituted meeting of the stockholders of the Company. The Plan
shall be null and void and of no effect if the foregoing condition is not
fulfilled and in such event each Award shall, notwithstanding any of the
preceding provisions of the Plan, be null and void and of no effect. Awards may
be granted under the Plan at any time and from time to time on or prior to the
tenth anniversary of the effective date of the Plan, on which date the Plan will
expire except as to Awards then outstanding under the Plan; provided, however,
in no event may an Incentive Stock Option be granted more than ten (10) years
after the earlier of (i) the date of the adoption of the Plan by the Board or
(ii) the effective date of the Plan as provided in the first sentence of this
Section. Such outstanding Awards shall remain in effect until they have been
exercised or terminated, or have expired.

13.14 Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed or providing services outside the United States, or both,
on such terms and conditions different from those applicable to Awards to
Employees providing services in the United States as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for Employees on assignments outside their home country.

13.15 Compliance with Section 409A of the Code. This Plan and the Awards granted
hereunder are intended to comply with (or be exempt from) and shall be
administered in a manner that is intended to comply with (or be exempt from)
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

13.16 No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (a) the offer or issuance of any Award,
(b) any Shares issuable upon the exercise of any Award, or (c) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing. In the event that any of
(x) any offer or issuance of any Award, (y) any Shares issuable upon exercise of
any Award, or (z) the sale of any Shares issued upon exercise of any Award are
not registered with any governmental body or organization (including, without
limitation, the SEC), the Company will not under any circumstance be required to
settle its obligations, if any, under this Plan in cash.

13.17 Data Privacy. As a condition of acceptance of an Award, the Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Subsidiaries and Divisions for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
Subsidiaries and Divisions hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,



--------------------------------------------------------------------------------

salary, nationality, job title, any shares of stock or directorships held in the
Company or any Subsidiary or any Division, details of all Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
managing and administering the Plan (the “Data”). The Participant further
understands that the Company and its Subsidiaries and Divisions may transfer the
Data amongst themselves as necessary for the purpose of implementation,
management and administration of the Participant’s participation in the Plan,
and that the Company and its Subsidiaries and Divisions may each further
transfer the Data to any third parties assisting the Company in the
implementation, management, and administration of the Plan. The Participant
understands that these recipients may be located in the Participant’s country,
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant, through participation in the Plan and
acceptance of an Award under the Plan, authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares. The Participant understands that the Data will be held
only as long as is necessary to implement, manage, and administer the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative. The
Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.

13.18 Indemnity. To the extent allowable pursuant to applicable law, each member
of the Committee or of the Board and any person to whom the Committee has
delegated any of its authority under the Plan shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense (each, a
“Loss”) that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided that any such Loss is not the
result of such person’s gross negligence or willful misconduct; provided,
further, that he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Articles of Incorporation or Code of
Regulations, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

13.19 Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.